DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed April 01, 2021 has been entered.
Applicant’s arguments/amendments filed April 01, 2021 have been fully considered but are moot in view of new ground(s) of rejection.  Claims 1-13, 19-22 and 34-36 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 14-18 and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation “…the power supplied from the energy store…” is not clear because there is insufficient antecedent basis for the underlined portion of the claim limitation “energy store”.
	Dependent claims 15-18 and 23-26 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 15-18 and 23-26 are depending on the rejected independent claim 1.
Regarding claim 27, the claim limitation “…the power supplied from the energy store…” is not clear because there is insufficient antecedent basis for the underlined portion of the claim limitation “energy store”.
	Dependent claims 28-33 are also rejected at least the same reason as rejected independent claim 27 as stated above because the dependent claims 28-33 are depending on the rejected independent claim 27.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 14-16, 24, 27 and 28 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Werner (EP 2469238, cited by Applicant in the IDS submitted on Jan. 11, 2016, Machine Translated English Version is attached) in view of Nomura (2013/0154570), Baba et al. (9,523,991) (“Baba”) and Sugeno et al. (2013/0264865) (“Sugeno”).
Regarding claim 14, Werner discloses a method for controlling a power of a system (Fig.4, please refer to the whole reference for detailed) that includes an electric energy source (2), an electric consumer (5, 13, 14 and/or 30), an energy storage (27), an inverter (3 and/or 28), and a charge controller (26), the method comprising: connecting the system via an interconnected power sensor (8, please refer to at least ¶ 11) to a public AC electric power supply (6), the interconnected power sensor capable of one of: ascertaining a power (power received from 6) withdrawn by the system from the public AC electric power supply (6), and ascertaining a quantity corresponding to the withdrawn power (quantity of power withdrawn from 6); and transmitting a sensor signal (output from 8) to a controller (4) that regulates a power supply from the public AC electric power supply toward zero (please refer to at least ¶ 1, 7, 10, 16, 28, 30, 38, 39, 42 and 48) by appropriate actuation of the inverter and the charge controller; and a photovoltaically generated electric power (power output from 2 and 3).

Nomura discloses an example of a method for controlling a power of a system (Fig.4, please refer to the whole reference for detailed) wherein if a photovoltaically generated electric power (power output from 50) exceeds a power consumed by the electric consumer (load electric power; please refer to information related to steps S12 and S14 in Fig.3 or steps S22 and S24 in Fig.4): the controller controls the charge controller in such a way that excess power is routed to the energy storage (charge electric power as stated in step S14 inFig.3 or step S24 in Fig.4) and only power that is in excess thereof is injected into the public AC electric power supply (please refer to at least ¶ 55 and/or 62); and the inverter (DC/AC inverter part of 31 in Fig.1) is at least one of switched into a quiescent state, deactivated, and switched off by the controller (the 
Baba discloses a method for controlling a power of a system (Fig.1, please refer to the whole reference for detailed) wherein if the photovoltaically generated electric power (power generated by 13 in Fig.1, where X2 in Fig.2A) drops below the power consumed by the electric consumer (power consumed by K, where X1 in Fig.2A): the controller (16) controls the inverter (part of 12, which converts DC power from the energy storage to AC power; column 6, line 63-67) in such a wav that the electric consumer is supplied with power from the energy storage (please refer to at least column 6, line 56-67) and only power required by the electric consumer in excess of the photovoltaically generated electric power and the power supplied from the energy store is supplied by the public AC electric power supply (during the period after time t2 up to the end of time T5 as shown in Fig.2A-2C; please refer to at least column 7, line 17-25); and the controller at least one of switches the charge controller into a quiescent state, deactivating the charge controller, and switching the charge controller off (during the period after time t2 up to the end of time T5 as shown in Fig.2A-2C, there is no charging to the energy storage, thus the charge controller is switched into at least one of a quiescent state, deactivated, and off).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner with the teaching of Nomura, Baba and Sugeno to provide wherein if a photovoltaically generated electric power exceeds a power consumed by the electric consumer: the controller controls the charge controller in such a way that excess power is routed to the energy storage and only power that is in excess thereof is injected into the public AC electric power supply; and the inverter is at least one of switched into a quiescent state, deactivated, and switched off by the controller; and wherein if the photovoltaically generated electric power drops below the power consumed by the electric consumer: the controller controls the inverter in such a wav that the electric consumer is supplied with power from the energy storage and only power required by the electric consumer in excess of the photovoltaically generated electric power and the power supplied from the energy store is supplied by the public AC electric power supply; and the controller at least one of switches the charge controller into a quiescent state, deactivating the charge controller, and switching the charge controller off. The suggestion/motivation would have been to distribute power economically and/or efficiently.
Regarding claim 15, Werner in view of Nomura, Baba and Sugeno is used to reject claim 14 above.

Regarding claim 16, Werner in view of Nomura, Baba and Sugeno is used to reject claim 14 above.
Werner discloses wherein the electric energy source includes one of a photovoltaic system (2) and a regenerative energy source.
Regarding claim 24, Werner in view of Nomura, Baba and Sugeno is used to reject claim 14 above.
Werner discloses a signal electronics system of the inverter (signal electronics system of 3 and/or 28) carries out a charge control for the energy storage (27; the inverter is controlled to maintain charge of the energy storage; ¶ 17 and 19).
Regarding claim 27, Werner discloses a device (Fig.4, please refer to the whole reference for detailed) for controlling a power of a system (system shown in Fig.4 except 6 and 8) that includes an electric energy source (2), an electric consumer (5, 13, 14 and/or 30), an energy storage (27), an inverter (3 and/or 28), and a charge controller (26), the device comprising: a power sensor (8) interconnected between the system and a public AC electric power supply (6), the power sensor one of: ascertaining a power (power received from 6) withdrawn by the system from the public AC electric power supply (6), and ascertaining a quantity corresponding to the withdrawn power (quantity of power withdrawn from 6), wherein a sensor signal (10) from the power sensor (8) is supplied to a controller (4) which controls the power withdrawn from the public AC electric power supply towards zero (please refer to at least ¶ 1, 7, 10, 16, 28, 30, 38, 39, 
Werner doesn’t disclose wherein if a photovoltaically generated electric power exceeds a power consumed by the electric consumer: the controller controls the charge controller in such a way that excess power is routed to the energy storage and only power that is in excess thereof is injected into the public AC electric power supply; and the inverter is at least one of switched into a quiescent state, deactivated, and switched off by the controller; and wherein if the photovoltaically generated electric power drops below the power consumed by the electric consumer: the controller controls the inverter in such a wav that the electric consumer is supplied with power from the energy storage and only power required by the electric consumer in excess of the photovoltaically generated electric power and the power supplied from the energy store is supplied by the public AC electric power supply; and the controller at least one of switches the charge controller into a quiescent state, deactivating the charge controller, and switching the charge controller off.
Nomura discloses an example of a device for controlling a power of a system (Fig.4, please refer to the whole reference for detailed) wherein if a photovoltaically generated electric power (power output from 50) exceeds a power consumed by the electric consumer (load electric power; please refer to information related to steps S12 and S14 in Fig.3 or steps S22 and S24 in Fig.4): the controller controls the charge controller in such a way that excess power is routed to the energy storage (charge electric power as stated in step S14 in Fig.3 or step S24 in Fig.4) and only power that is 
Baba discloses a device for controlling a power of a system (Fig.1, please refer to the whole reference for detailed) wherein if the photovoltaically generated electric power (power generated by 13 in Fig.1, where X2 in Fig.2A) drops below the power consumed by the electric consumer (power consumed by K, where X1 in Fig.2A): the controller (16) controls the inverter (part of 12, which converts DC power from the energy storage to AC power; column 6, line 63-67) in such a wav that the electric consumer is supplied with power from the energy storage (please refer to at least column 6, line 56-67) and only power required by the electric consumer in excess of the photovoltaically generated electric power and the power supplied from the energy store is supplied by the public AC electric power supply (during the period after time t2 up to the end of time T5 as shown in Fig.2A-2C; please refer to at least column 7, line 17-25); and the controller at least one of switches the charge controller into a quiescent state, deactivating the charge controller, and switching the charge controller off (during the period after time t2 up to the end of time T5 as shown in Fig.2A-2C, there is no charging 
For supporting purpose to clarify a record, Sugeno discloses an example of switching on and off a AC to DC converter and/or a charge controller (3 and/or 5 in Fig.1) and a DC to AC inverter (4 in Fig. 1, please refer to ¶ 62 and 65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner with the teaching of Nomura, Baba and Sugeno to provide wherein if a photovoltaically generated electric power exceeds a power consumed by the electric consumer: the controller controls the charge controller in such a way that excess power is routed to the energy storage and only power that is in excess thereof is injected into the public AC electric power supply; and the inverter is at least one of switched into a quiescent state, deactivated, and switched off by the controller; and wherein if the photovoltaically generated electric power drops below the power consumed by the electric consumer: the controller controls the inverter in such a wav that the electric consumer is supplied with power from the energy storage and only power required by the electric consumer in excess of the photovoltaically generated electric power and the power supplied from the energy store is supplied by the public AC electric power supply; and the controller at least one of switches the charge controller into a quiescent state, deactivating the charge controller, and switching the charge controller off.. The suggestion/motivation would have been to distribute power economically and/or efficiently.
Regarding claim 28, Werner in view of Nomura, Baba and Sugeno is used to reject claim 27 above.


7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (EP 2469238, cited by Applicant in the IDS submitted on Jan. 11, 2016, Machine Translated English Version is attached) in view of Nomura (2013/0154570), Baba et al. (9,523,991) (“Baba”), Sugeno et al. (2013/0264865) (“Sugeno”) and Tsuchiya (2012/0229077).
Regarding claim 17, Werner in view of Nomura, Baba and Sugeno is used to reject claims 14 and 16 above.
Werner doesn’t disclose wherein the regenerative energy source includes wind power.
Tsuchiya discloses wherein the regenerative energy source includes wind power (¶ 78).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Baba and Sugeno with the teaching of Tsuchiya to use wind power for the regenerative energy storage. The suggestion/motivation would have been to use solar power or wind power to supply energy as taught by Tsuchiya’s ¶ 78. 

8.	Claims 18, 25, 26, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (EP 2469238, cited by Applicant in the IDS submitted .
Regarding claim 18, Werner in view of Nomura, Baba and Sugeno is used to reject claim 14 above.
	Werner discloses the inverter (28) and the charge controller (26). 
	Werner doesn’t explicitly disclose wherein the inverter and the charge controller are activated alternatively.
Nomura discloses an example of the inverter (inverter circuit, which is part of 31 in Fig.1; please refer to at least ¶ 29 and 30) and the charge controller (AC to DC converter circuit of 31 in Fig. 1; please refer to at least ¶ 29 and 30) are activated alternatively (activating based on determination of charge or discharge the battery).
Yamada also discloses another example of the inverter (74a) and the charge controller (72) are activated alternatively (by controlling switches shown in Fig.1, also please refer to the other similar embodiments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Baba and Sugeno with the teaching of Nomura or Yamada to provide wherein the inverter and the charge controller are activated alternatively. The suggestion/motivation would have been to manage charging or discharging the battery power as taught by Nomura. 
Regarding claim 25, Werner in view of Nomura, Baba and Sugeno is used to reject claims 14 and 24 above.

	Werner doesn’t explicitly disclose wherein the signal electronics system is situated in a housing of the inverter.
Yamada discloses an example of a signal electronics system (signal electronics system inside 76 in Fig.1, 5, 7 or 8) is situated in a housing (7 or 76) of the inverter (74a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Baba and Sugeno with the teaching of Yamada to provide wherein the signal electronics system is situated in a housing of the inverter. The suggestion/motivation would have been to protect the electronic systems taught by Werner.
Regarding claim 26, Werner in view of Nomura, Baba and Sugeno is used to reject claim 14 above.
Werner doesn’t disclose providing a sensor for detecting a temperature of the energy storage; and supplying a sensor signal of the temperature detecting sensor to a signal electronics system of the inverter, so that a temperature-dependent charge control is able to be implemented for the energy storage.
Yamada discloses an example of providing a sensor (78 and/or 75a) for detecting a temperature of the energy storage (71); and supplying a sensor signal of the temperature detecting sensor to a signal electronics system (75) of the inverter, so that a temperature-dependent charge control (control for 74a and 72) is able to be implemented for the energy storage.

Regarding claim 29, Werner in view of Nomura, Baba and Sugeno is used to reject claim 27 above.
Werner discloses the controller (4) in a signal electronics system (signal electronics system of 3 and/or 28).
Werner doesn’t disclose wherein the controller includes a housing disposed in a signal electronics system.
Yamada discloses an example of wherein the controller (Control Box 75 in Fig.1) includes a housing (control box) disposed in a signal electronics system (signal electronics system inside housing 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Baba and Sugeno with the teaching of Yamada to provide wherein the controller includes a housing disposed in a signal electronics system. The suggestion/motivation would have been to control the inverter and charge controller depending on surrounding temperature to provide a stable system.
Regarding claim 30, Werner in view of Nomura, Baba and Sugeno is used to reject claim 27 above.
	Werner discloses the inverter (28) and the charge controller (26). 
Werner doesn’t explicitly disclose wherein the control path from a direction of the controller has a selector switch, so that either the inverter or the charge controller is activated.
Nomura discloses an example of wherein the control path (control path from 32 to 31 in Fig.1) from a direction of the controller (32) has a selector switch (relay or switch according to ¶ 29), so that either the inverter (inverter circuit, which is part of 31 in Fig.1; please refer to at least ¶ 29 and 30) or the charge controller (AC to DC converter circuit of 31 in Fig. 1; please refer to at least ¶ 29 and 30) is activated (by controlling the relay (switch) in ¶ 29, activating based on determination of charge or discharge the battery).
Yamada also discloses another example of wherein the control path from a direction of the controller (75) has a selector switch (switches shown in Fig.1, also please refer to the other similar embodiments), so that either the inverter (74a) or the charge controller (72) is activated (since 72 and 74 are powered by 2 and 71, respectively; thus switching the switches 77 and 73c would deactivate the corresponding inverter or charge controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Sugeno and Baba with the teaching of Nomura or Yamada to provide wherein the control path from a direction of the controller has a selector switch, so that either the inverter or the charge 
Regarding claim 32, Werner in view of Nomura, Baba and Sugeno is used to reject claim 27 above.
Werner discloses wherein a signal electronic system of the inverter (signal electronics system of 3 and/or 28) and the inverter (3 and/or 28).
Werner doesn’t disclose wherein a signal electronics system of the inverter is situated inside a housing of the inverter.
Yamada discloses an example of wherein a signal electronics system signal electronics system (inside 76 in Fig.1, 5, 7 or 8) of the inverter (74a) is situated inside a housing of the inverter (76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Baba and Sugeno with the teaching of Yamada to provide wherein a signal electronics system of the inverter is situated inside a housing of the inverter. The suggestion/motivation would have been to protect the electronic systems taught by Werner.
Regarding claim 33, Werner in view of Nomura, Baba and Sugeno is used to reject claim 27 above.
Werner doesn’t disclose a sensor for detecting a temperature of the energy storage, wherein a sensor signal of the temperature detecting sensor is supplied to a signal electronics system of the inverter, so that a temperature-dependent charge control is able to be implemented for the energy storage.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Baba and Sugeno with the teaching of Yamada to provide a sensor for detecting a temperature of the energy storage, wherein a sensor signal of the temperature detecting sensor is supplied to a signal electronics system of the inverter, so that a temperature-dependent charge control is able to be implemented for the energy storage. The suggestion/motivation would have been to control the inverter and charge controller depending on surrounding temperature to provide a stable system.

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (EP 2469238, cited by Applicant in the IDS submitted on Jan. 11, 2016, Machine Translated English Version is attached) in view of Nomura (2013/0154570), Baba et al. (9,523,991) (“Baba”), Sugeno et al. (2013/0264865) (“Sugeno”) and Ilic et al. (2014/0169053) (“Ilic”).
Regarding claim 23, Werner in view of Nomura, Baba and Sugeno is used to reject claim 14 above.
Werner doesn’t disclose wherein a hysteresis is taken into account when actuating at least one of the charge controller and the inverter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Baba and Sugeno with the teaching of Ilic to provide wherein a hysteresis is taken into account when actuating at least one of the charge controller and the inverter. The suggestion/motivation would have been to provide control signal to the inverter with hysteresis error control method to reduce phase error.

10.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (EP 2469238, cited by Applicant in the IDS submitted on Jan. 11, 2016, Machine Translated English Version is attached) in view of Nomura (2013/0154570), Baba et al. (9,523,991) (“Baba”), Sugeno et al. (2013/0264865) (“Sugeno”), Yamada et al. (2012/0256487) (“Yamada”) and Ilic et al. (2014/0169053) (“Ilic”).
Regarding claim 31, Werner in view of Nomura, Baba, Sugeno and Yamada is used to reject claims 27 and 30 above.
Werner doesn’t disclose wherein a hysteresis is provided during the activation.
Ilic discloses an example of wherein a hysteresis is provided during the activation (¶ 5, 7 and 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner in view of Nomura, Sugeno, Baba and Yamada with the teaching of Ilic to provide wherein a hysteresis is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Richard Tan/Primary Examiner 2849